Townsend, J.
(After stating the foregoing facts.) Without deciding whether or not the testimony relating to the discovery of a cache of liquor on a well-traveled path approximately 80 yards from the defendant’s home would be sufficient to convict (See Summerville v. State, 68 Ga. App. 13, 21 S. E. 2d, 909; Cummings v. State, 25 Ga. App. 427, 103 S. E. 687), nevertheless, the undisputed testimony for the State that other liquor was found in a building immediately adjacent to the defendant’s house, the defendant admitting that he had placed the liquor there and forgotten about it, was sufficient to sustain the conviction.
The trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.